Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 1 of 6
                                     Exhibit C
Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 2 of 6
Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 3 of 6
Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 4 of 6
Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 5 of 6
Case 20-04009-elm Doc 8-3 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 6 of 6
